DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-9, 15 and 16) in the reply filed on 6/1/2021 is acknowledged.
Claim 10-14 and 17-21are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/1/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 line 4, the recitation “ and if so to trigger the pulse generator…” makes the claim language unclear because it raises question such as what happens if a 
Similarly independent claims 8, 9, 15 and 16 recite similar “if so” phrases and it is suggested to replace the term if with “when the ….” 
In claim 1, “the implantable pulse generator” has not been positively recited. However dependent claims 5 and 6 recite limitations regarding the pulse generator thus raising questions as to whether it is part of the claimed invention. It is suggested to amend the claim to recite the implantable pulse generator positively before reciting limitations regarding the pulse generator. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.











Claims 1-9, 15 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ternes et al (U.S. patent Application Publication Number: US 2018/0126173 A1, hereinafter “Ternes”).
Regarding claim 1, Ternes teaches a pacing device (e.g. 110 Fig.1, [0018]) comprising: 
a set of electrodes including first and second left ventricular electrodes (e.g. 162, 164, 160, 165 Fig. 1, [0023]) spatially separated from one another and a right ventricular electrode (e.g. 135,140, 142, Fig. 1 [0022]), all coupled to an implantable pulse generator (e.g. 150 Fig.1, [0025]); and 
a processing circuit coupled to the implantable pulse generator, the processing circuit configured to determine whether a prospective heart failure condition has occurred (e.g. Fig. 3, i.e. cardiac event is detected , e.g. [0051], [0071]) and if so to trigger the pulse generator to switch from a first pacing mode to a second pacing mode, the first pacing mode comprising delivering only a first pacing pulse to a left ventricle (LV) and thereafter delivering an RV pacing pulse to the right ventricular electrode within a single cardiac cycle (e.g. [0049] Fig. 4) and the second pacing mode comprising delivering first and a second pacing pulses to the LV and thereafter delivering an RV pacing pulse to the right ventricular electrode within a single cardiac cycle (e.g. [0051],[0071]).  
Regarding claim 2, Ternes teaches that the processing circuit is configured to receive parameters regarding at least one of: heart rate, heart rate variability (e.g. [0019],[0020]i.e. the sensed cardiac signals are used to create an ECG) , fluid status, tissue edema, minute ventilation, activity, electrolyte level, filling pressure, oxygenation, and/or temperature and to determine whether the at least one parameter exceeds a set threshold and wherein exceeding the set threshold comprises a determination that the prospective heart failure condition has occurred (Ternes teaches sensing arrhythmias 
Regarding claim 3, Ternes teaches the processing circuit is configured to receive arrhythmia data sensed from one or more electrodes from the set of electrodes (e.g. [0034], [0036]). 
Regarding claim 4, Ternes teaches the processing circuit is configured to receive ICD post-shock data (e.g. [0042],[0055]). 
Regarding claims 5 and 6, Ternes teaches that the pulse generator generates signal pulses to two or more or up to four left ventricular electrodes, disposed on a lead, during the same cardiac cycle (e.g. [0023], [0028], [0044]).  
Regarding claim 7, Ternes teaches the processing circuit is configured to receive worsening heart failure condition data (e.g. [0034],[0036], [0042], [0059] i.e. non-sustained episode of VT).  
Regarding claims 8 and 15, Ternes teaches a pacing device (e.g. 110 Fig.1, [0018]) and a method comprising: 
a set of electrodes including first and second left ventricular electrodes (e.g. 162, 164, 160, 165 Fig. 1, [0023]) spatially separated from one another and a right ventricular electrode (e.g. 135,140, 142, Fig. 1 [0022]), all coupled to an implantable pulse generator (e.g. 150 Fig.1, [0025]); and 
a processing circuit coupled to the implantable pulse generator, the processing circuit configured to determine whether a ventricular tachycardia (e.g. Fig. 3, i.e. cardiac event such as ventricular tachyarrhythmia is detected, e.g. [0051], [0071]) is occurring 
Regarding claims 9 and 16, Ternes teaches a pacing device (e.g. 110 Fig.1, [0018])  and method comprising: 
a set of electrodes including first and second left ventricular electrodes spatially separated from one another (e.g. 162, 164, 160, 165 Fig. 1, [0023]) and a right ventricular electrode (e.g. 135,140, 142, Fig. 1 [0022]), all coupled to an implantable pulse generator (e.g. 150 Fig.1, [0025]); and 
a processing circuit coupled to the implantable pulse generator, the processing circuit configured to determine whether less than a defined interval of time has elapsed since delivery of a defibrillation pulse from an implantable 60Attorney Docket No. C00010720.USO1 cardiac defibrillator (e.g. [0005], i.e. cardiac event associated with a change in conduction path, [0036], [0042],[0055])  and if so, to trigger the pulse generator to switch from a first pacing mode to a second pacing mode, the first pacing mode comprising delivering only a first pacing pulse to a left ventricle (LV) and thereafter delivering an RV pacing pulse to the right ventricular electrode (e.g. [0049] Fig. 4) within a single cardiac cycle and the second pacing mode comprising delivering first and a second pacing pulses to the LV .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yu et al (U.S. Patent Application Publication Number: US 2016/0271393 A1, hereinafter “Yu”) teaches multisite pacing using 4 LV electrodes and RV electrodes. 
Ternes et al (U.S. Patent Application Publication Number: US 2016/0228709 A1, hereinafter “Ternes709”) teaches multisite pacing and changing electrodes that provide therapy.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043.  The examiner can normally be reached on Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792